Citation Nr: 0120832	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  99-10 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew D. Tenner, Associate Counsel


INTRODUCTION

The appellant had active duty for training during July 1986.  

In a September 1989 rating decision, the Buffalo, New York 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) denied the appellant's original claim of service 
connection for a low back disability.  

In a February 1991 decision, the Board of Veterans' Appeals 
(Board) denied the appellant's claim of service connection 
for a low back disability.  As no appeal was taken, that 
decision is final.

This appeal arises from a September 1998 rating action by the 
RO.


REMAND

In the September 1998 rating decision the RO found that the 
veteran had not submitted new and material evidence.  The 
Board notes, however, that the RO denied the claim to reopen 
using the definition of "material" evidence enunciated in 
Colvin v. Derwinski, 1 Vet. App. 171 (1991) (i.e., A "a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome" of the final decision.)  As the Colvin 
standard for materiality was explicitly rejected by the 
United States Court of Appeals for the Federal Circuit in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); see also 
38 C.F.R. § 3.156 (2000), it follows that further development 
is in order in light of Hodge.

Moreover, prior to determining whether the appellant has 
submitted new and material evidence sufficient to reopen the 
claim of service connection for a low back disability, the 
Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that when the Board 
addresses in its decision a question that has not yet been 
addressed by the RO, the Board must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on the question, whether she has been 
given an adequate opportunity to actually submit such 
evidence and argument, and whether the statement of the case 
(SOC) provided the claimant fulfills the regulatory 
requirements.  See 38 C.F.R. § 19.29 (2000).  If not, the 
matter must be remanded to the RO to avoid prejudice to the 
claimant.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the present case, a review of the record shows that the 
appellant was issued a SOC in February 1999 and a 
supplemental statement of the case (SSOC) in June 2000; 
however, neither the SOC nor SSOC provided the appellant with 
notice of the laws and regulations governing claims to 
reopen.  The SOC and the SSOC primarily advised the appellant 
of laws and regulations pertaining to entitlement to service 
connection.  Thus, the appellant and representative have not 
yet been afforded an opportunity to present argument and/or 
evidence on this question, nor has she been provided a SOC or 
SSOC with respect to this issue.  Consequently, the Board 
will remand the matter to the RO to avoid the possibility of 
prejudice. 38 C.F.R. § 19.9 (2000).

Thus, the case is remanded to the RO for the following 
action:  

1.  The appellant and her representative 
should be contacted and notified of the 
appellant's right to submit further 
evidence or argument with regard to 
reopening the claim of entitlement to 
service connection for a low back 
disability, including her right to have a 
personal hearing on the question whether 
new and material evidence has been 
submitted. 

2.  Thereafter, the RO should again 
review the appellant's claim to determine 
if new and material evidence has been 
submitted under the standard set forth at 
38 C.F.R. § 3.156.  If the claim is 
reopened, the RO should consider the 
claim on the merits.  In considering any 
reopened claim on the merits, the RO 
should ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  

3.  If any benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
The supplemental statement of the case 
must, among other things, contain a 
summary of the pertinent fact and a 
summary of the laws and regulations 
applicable to claims to reopen. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

